In The

Court of Appeals

Sixth Appellate District of Texas at Texarkana


______________________________


No. 06-08-00041-CV

______________________________





IN THE INTEREST OF A.G. AND M.G., MINOR CHILDREN







On Appeal from the 115th Judicial District Court

Upshur County, Texas

Trial Court No. 509-04







Before Morriss, C.J., Carter and Moseley, JJ.

Memorandum Opinion by Justice Carter


MEMORANDUM OPINION


	Marvin Dean Goodson filed a notice of appeal March 31, 2008.  The clerk's and reporter's
records were due to be filed with this Court on or before June 9, 2008.  Goodson is not indigent, and
is thus responsible for paying for, or making adequate arrangements to pay for, the clerk's and
reporter's records.  See Tex. R. App. P. 37.3(b), (c).
	On July 15, 2008, we contacted counsel by letter, reminding him that the record was over
thirty days past due, and warning that, if we did not receive an adequate response within ten days,
we would dismiss the appeal for want of prosecution pursuant to Rule 42.3(b) and (c) of the Texas
Rules of Appellate Procedure.  See Tex. R. App. P. 42.3(b), (c).
	As of the date of this opinion, we have received no response.  The records are now over sixty
days past due. 
	We dismiss the appeal for want of prosecution.

						Jack Carter
						Justice

Date Submitted:	August 14, 2008
Date Decided:		August 15, 2008

160;Charles A. Lopez has filed an appeal from a judgment in his civil lawsuit against John A.
Rupert, et al., in connection with a series of grievances raised against the administration of the prison
in which he is housed.  The judgment dismissing his lawsuit was signed June 27, 2005.  The notice
of appeal was filed September 1, 2005.   No motion for new trial was filed, nor was any document
which might be deemed such.  
            The notice of appeal was therefore due to be filed no later than thirty days after the date on
which the judgment was signed, on or before July 26, 2005.  See Tex. R. App. P. 26.1.  It was not
filed until over thirty days after that date.  Accordingly, it is untimely, and cannot serve to invoke
the jurisdiction of this Court.  
            We dismiss the appeal for want of jurisdiction.
 
                                                                                    Josh R. Morriss, III
                                                                                    Chief Justice

Date Submitted:          September 12, 2005
Date Decided:             September 13, 2005